Dismissed and Opinion filed August 1, 2002








Dismissed and Opinion filed August 1, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00511-CV
____________
 
JAMES McGUIRE,
Appellant
 
V.
 
FEDERAL HOME LOAN MORTGAGE
CORPORATION, Appellee
 

 
On Appeal from the County Civil Court at Law No.
One
Harris
County, Texas
Trial
Court Cause No. 770,217
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed May 6, 2002.  The notice of appeal was filed on May 18,
2002.  To date, the filing fee of $125.00
has not been paid.  No proper affidavit
of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
July 11, 2002, the Court issued an order stating that unless appellant paid the
appellate filing fee of $125.00 within fifteen days of the date of the order,
the appeal would be dismissed.  
The filing fee has not been paid, and appellant has not
responded to the Court=s order of July 11, 2002.




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed August 1, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).